Citation Nr: 1701650	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-18 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include avoidant personality disorder, major depressive disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active service from February 1983 to September 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho in January 1988 and April 2009.

The Board remanded the claim in September 2013 and requested an expert medical opinion in July 2016.  The Board is satisfied that there was substantial compliance with the remand directives and the request for an expert medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for a personality disorder was denied in a January 1988 rating decision; however, the Veteran was not notified of that decision until he filed his March 2009 claim.  The April 2009 rating decision denied the claim on the basis that no new and material evidence had been submitted.  In January 2010, the RO issued a letter notifying the Veteran that the January 1988 rating decision was not final because the Veteran never received notice of that decision.  The letter explained that the previous decision denying the claim on the basis of new and material evidence was in error, and that no new and material evidence was required.  Given that the RO acknowledged the notification defect and did not consider this a claim to reopen, the Board finds that the Veteran was not properly notified of the decision in January 1988; therefore, it did not become final.  38 U.S.C.A. § 5104 (a); 38 C.F.R. §§ 3.103, 3.104(a), 19.25; see also Best v. Brown, 10 Vet. App. 322, 325 (1997) (for a VA decision to become final and binding on a veteran, he or she must first receive written notification of the decision); See Hauck v. Brown, 6 Vet. App. 518, 519 (1994)(indicating that because the Veteran never received notice of the denial in accordance with 38 U.S.C.A. § 7105 (b)(1), the one year period in which to file an NOD did not begin to run and therefore the decision was not final); Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) (noting that as the Board did not mail the decision in accordance with 38 U.S.C.A. § 7104 (e) and 7266 the 120 day period within which to appeal to the Veterans Court did not begin to run).  As the January 1988 decision did not become final, no new and material evidence is required prior to consideration of the claim.


FINDING OF FACT

The Veteran's currently diagnosed depressive disorder is an additional disability that was superimposed on his congenital avoidant personality disorder during his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for depressive disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.156 (a), 3.159 (2016).  As the Board is granting the claim, further discussion of the duties to notify and assist is not necessary.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104 (a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Service connection may not be granted for congenital or developmental defects, including personality disorders.  38 C.F.R. §§ 3.303 (c) and 4.9 (2012).  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  However, VA's General Counsel has held that a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90 (July 18, 1990).  The presumption of soundness, however, does not apply when a condition is a congenital or developmental defect, as service connection cannot be granted for such disorder.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for an Acquired Psychiatric Condition,
 to Include Depression and Anxiety

The Veteran is seeking service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder. 

Service treatment records do not document any psychiatric problems at service entrance.  However, during service, he was seen in November 1983 at a mental health clinic and was treated for anxiety over social situations.  In January 1986, the Veteran was treated for possible situation depression and was treated with doxepin.  Later in January 1986, depression was diagnosed and doxepin was increased.  A follow up note from January 1986 states that anxiety and depression were controlled and Veteran was to follow up in 6 weeks if there was a reoccurrence. 

In May 1986, the Veteran self-reported to the mental health clinic and expressed a desire for a military discharge and psychological testing was ordered.  The diagnosis was "occupational problem" and an Axis II diagnosis was deferred pending analysis of testing.  In June 1986, the Veteran self-reported to the mental health clinic with continued feelings of depression and suicidal ideations.  At this time he was diagnosed with an adjustment disorder and mild depressed mood.  Another June 1986 record noted diagnoses of adjustment disorder with mixed emotional feature, in remission, occupational problem and avoidant personality disorder. 

A July 1986 Report of Mental Health Evaluation stated that there was no indication of psychosis, affective disorder, or substance abuse.  His report of personal social history and performance on psychological testing is consistent with avoidant personality disorder.  Specifically, the Axis I diagnosis was adjustment disorder with mixed emotional features, in remission and Axis II was avoidant personality disorder. 

At the time of the Veteran's discharge, the only active mental health diagnosis was the Axis II avoidant personality disorder, and no additional evidence of any diagnosed mental health disorder.  The September 1986 examination performed in connection with the Veteran's separation from service indicated there was no evidence of mental illness as the Veteran could distinguish right from wrong, adhere to the right, and to testify in his own behalf during board proceedings.  The summary of defects and diagnoses, however, listed mixed emotional features in remission and avoidant personality disorder.  The September 1986 report of medical history clarified that the Veteran self-referred to mental health services for depressed mood in May 1986 and was being counselled on a routine basis and was diagnosed with Mixed Emotional Features in remission and Avoidant Personality disorder. 

To the extent to which the service treatment records reflect various personality disorders, VA regulations provide that in the field of mental disorders, personality disorders, which are characterized by developmental defects or pathological trends in the personality structure manifested by a lifelong pattern of action or behavior, will be accepted as showing pre-service origin.  38 C.F.R. § 3.303 (c).  Chronic psychoneurosis of long duration and other psychiatric symptomatology shown to exist prior to service with the same manifestations during service will also be accepted as showing pre-service origin.  Furthermore, personality disorders as such are not diseases or injuries within the meaning of applicable legislation providing for compensation benefits.  38 C.F.R. § 3.303 (c).  The Board notes that service connection may be granted, in limited circumstances, for disability resulting from a mental disorder that is superimposed upon a personality disorder.  38 C.F.R. § 4.127; see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).

Since the Veteran's discharge from military service he has been diagnosed with both with depression and anxiety disorder, not otherwise specified.  Significantly, an April 2009 VA treatment record noted that he meets the criteria for avoidant personality disorder and had a long-standing pattern of this behavior beginning since childhood.  The psychiatrist further noted that he was seeking service connection for this diagnosis but "it does not seem to be exacerbated by time during the service as he claims."  The psychiatrist further explained that he also demonstrated high levels of social anxiety, generalized anxiety and panic symptoms and symptoms of depression.  The diagnoses were Major Depressive disorder, recurrent, mild, anxiety disorder, not otherwise specified and avoidant personality disorder.  An addendum to the April 2009 VA treatment note indicated "though he has had long-standing avoidant PD, it is unclear when the co-morbid MDD, social phobia and other anxiety syndromes began."  Another addendum noted that further evaluation needed to be done to determine if the condition was aggravated by service. 

A February 2010 VA examination included a thorough social and industrial survey and also included the subjective history from the Veteran and a mental status examination.  This examination concluded with no Axis I diagnosis but included an axis II diagnosis of avoidant personality disorder. 

An October 2013 VA examination concluded with diagnoses of avoidant personality disorder and anxiety disorder.  While the examiner indicated the avoidant personality disorder preexisted service and was less likely than not exacerbated by service he noted that the Veteran presently experienced mild symptoms that meet the DMS IV criteria for anxiety disorder and opined "this disorder is more likely than not secondary to his avoidant personality disorder."  The October 2013 VA examiner did not clarify whether the anxiety disorder was superimposed on the personality disorder during service.  Thus, the Board sought to obtain an expert medical opinion on the matter.

The requested opinion was provided in September 2016.  The expert medical advisor opined that "it is more likely than not that the Veteran's acquired psychiatric condition of depression represents an additional disability that was superimposed on his congenital avoidant personality disorder (APD) during his military service.  It is less likely than not that the anxiety is an additional disability superimposed on his APD.  The anxiety is more likely than not to be an additional expression the avoidant personality disorder."  The specialist cited several medical journal articles in support of her opinion that major depressive disorder frequently "co-occurs" with personality disorders, but is not a symptom of APD.  She explained that the Veteran was treated for anxiety in service, and "these symptoms were probably an expression of his APD."  The specialist further noted that the Veteran was seen for depression in service and was treated with antidepressant medication.  The dosage of his antidepressant was increased in service when it was noted that his condition was slow to improve.  The specialist opined that, "this would support the concept of an additional co-occurring mental illness superimposed on the avoidant personality disorder."

The Board finds probative the September 2016 expert medical opinion, which relates the Veteran's current diagnosis of major depressive disorder to service.  Here, the evidence reflects that the Veteran has a current diagnosis of major depressive disorder that is related to service, and that represents an additional disability that was superimposed on his congenital avoidant personality disorder.  The September 2016 medical opinion was based on an accurate factual background, consistent with the service treatment records and prior examinations, and was well reasoned and based on the specialist's medical expertise. 

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current major depressive disorder is etiologically related to service, and service connection is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  To the extent that the Veteran seeks service connection for his anxiety disorder, however, the Board finds that service connection is not warranted, as the evidence reflects that anxiety disorder is secondary to his ADP.  


ORDER

Service connection for major depressive disorder is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


